     Case 3:20-cv-00020-GMG Document 1 Filed 11/27/19 Page 1 of 15 PageID #: 1



Dennis M. Moskal, Esq., CFE
Law Offices of Dennis M. Moskal, LLC
500 Grant Street, Suite 2900
Pittsburgh, Pennsylvania 15219
(412) 992-0948
dennis@harassment-doctor.com
_____________________________________________________________________________

                      IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF PENNSYLVANIA

KAREN PAULLET,

         Plaintiff,                                 CASE NO. _______________
v.

AMERICAN PUBLIC UNIVERSITY
SYSTEM,

         Defendant.

                                COMPLAINT IN CIVIL ACTION

         Plaintiff, Karen Paullet, by and through her counsel, Dennis M. Moskal, Esq., files the
instant Complaint in Civil Action against Defendant, AMERICAN PUBLIC UNIVERSITY
SYSTEM, and avers as follows:
                                           The Parties
         1.      PLAINTIFF, KAREN PAULLET (hereinafter “PLAINTIFF”), is an adult
individual, who resides at 114 Roswin Drive, Pittsburgh, Allegheny County, Pennsylvania 15226.
         2.      Defendant,   AMERICAN      PUBLIC       UNIVERSITY     SYSTEM      (hereinafter
“Defendant-Employer”), is a West Virginia corporation with offices located at 111 West Congress
Street, Charles Town, Jefferson County, West Virginia 25414. Defendant-Employer employs
approximately 3,000 nationwide.
                                             Claims
         3.      PLAINTIFF, who is a professor at the American Public University System (APUS),
files the instant Complaint against said Defendant-Employer with claims of discrimination based
upon race, color (white), gender (female), and ethnicity/national origin (Syrian/Lebanese), and
retaliation.




                                                1
  Case 3:20-cv-00020-GMG Document 1 Filed 11/27/19 Page 2 of 15 PageID #: 2




                                        Background Facts
        4.     On or about May 4, 2009, PLAINTIFF was hired on a part-time basis by Defendant-
Employer as a part-time faculty.
        5.     As a part-time employee, PLAINTIFF consistently had courses, teaching
approximately 225 students per year. She was paid compensation at a rate of $135.00 per student
that enrolled in her courses.
        6.     At the time of her hire, PLAINTIFF had an impeccable educational background
and work experience.
        7.     At the time of her hire, PLAINTIFF reported to the Dean, who was an Indian male
named Dan Benjamin, and a white female of Lebanese decent named Irena Kageorgis.
                                Plaintiff’s Exceptional Performance
        8.     Throughout her employment with Defendant-Employer, PLAINTIFF has received
multiple exemplary annual evaluations, including but not limited to receiving the award of
Outstanding New Faculty of the Year in 2010.
        9.     In approximately a two-year period of time, due to exceptional performance,
PLAINTIFF was promoted to full-time. After her promotion to full-time, PLAINTIFF taught an
average of approximately 475 students per year.
        10.    During her initial years, PLAINTIFF was given the responsibility of developing
five courses for the university. She also published various articles with the Dean, made numerous
presentations at conferences (Nuclear Regulatory Commission, Department of Energy, etc.), wrote
the cyber harassment and bullying policy for the university, and various other tasks.
                Plaintiff’s Work Performance Leads to an Offer of Promotion
        11.    From the date of her hire in May 2009 to January 2017, PLAINTIFF had
exceptional work performance and no disciplinary history. In fact, in May 2016, PLAINTIFF was
contacted by both Dan Benjamin and Irena Kageorgis to be the Cyber Security Program Director.
        12.    After going through the motions of submitting an updated CV and being
interviewed, PLAINTIFF was offered the position. It was made clear to PLAINTIFF that her
acceptance of the position was contingent upon her leaving her other job at Robert Morris
University. For this reason, PLAINTIFF declined the position at that time.



                                                2
  Case 3:20-cv-00020-GMG Document 1 Filed 11/27/19 Page 3 of 15 PageID #: 3




                            Plaintiff’s New Reporting Requirements
        13.    On or about the beginning of 2017, PLAINTIFF’S reporting requirements changed
from reporting to the Dean and Irena Kageorgis, Program Director to reporting to four men, three
of which were black, including Ken Williams (black male), Kevin Harris (black male), Elliott
Lynn (black male), and Jackie Galvin (white male).
        14.    Irena Kageorgis, who PLAINTIFF had reported to since 2009, is a white female of
Lebanese descent.
        15.    On or about August 2017, Kageorgis was demoted from Program Director to
faculty and replaced by said four men.
        16.    At the time of her demotion, Kageorgis was expected to be the program director of
cybersecurity and other information technology areas, teach classes, conduct her administrative
duties, and prepare to file for the University to be designated as a Cyber Center of Academic
Excellence (hereinafter “CCAE”) through the department of Homeland Security.
        17.    Eventually, Kageorgis was terminated in October 2017, and her duties were divided
among the four men who replaced her.
                  Plaintiff Deprived of an Opportunity as Program Director
        18.    While Kageorgis had to conduct all of her daily tasks as Program Director as well
as complete the work required for the CCAE, Ken Williams, the new Program Director of
Cybersecurity was put on special project to devote his full time and attention to the CCAE.
        19.    On or about April 2017 Defendant-Employer hired Elliot Lynn (black male) to
conduct Williams duties as Program Director during the time of his absence handling the CCAE.
        20.    Although PLAINTIFF was qualified for the Program Director position in 2016
under Dan Benjamin and Irena Kageorgis, Defendant-Employer never provided any notice to
PLAINTIFF that a position for interim Program Director was available.
        21.    Defendant-Employer discriminated against PLAINTIFF, depriving her of the
opportunity to apply for said position as the more qualified employee. Instead, Defendant-
Employer showed unwarranted favoritism of an African-American male employee. In fact,
PLAINTIFF has received numerous complaints from students about Elliot Lynn that strongly
supports that she was the better person for the position.



                                                 3
  Case 3:20-cv-00020-GMG Document 1 Filed 11/27/19 Page 4 of 15 PageID #: 4




           22.    In addition to Williams’ special assignment, Program Director Novadean Watson,
who is an African American woman, was also put on special assignment for a project, yet they did
not extend the same courtesy to Irena Kageorgis.
           23.    In addition to the African American men and women being treated differently than
Irena Kageorgis, Defendant-Employer hired another African American male assistant to help
Novadean.        Kageorgis was not afforded the opportunity of having a support staff assisting her
with her duties.
           24.    Two program directors were given special accommodations, yet they were not
given to Kageorgis, and she was demoted and ultimately fired in 2017.
                            Tension Between Plaintiff and Ken Williams
           25.    Immediately after the change in reporting, PLAINTIFF experienced tension
between her and Ken Williams. From the start, Ken Williams always talked down to PLAINTIFF.
He spoke to her as if she was a new employee with no skills.
           26.    In seven months, PLAINTIFF received more phone calls from Ken Williams
checking on her work status or needing her to complete various tasks than she did in almost eight
plus (8+) years working under Irena Kageorgis and Dan Benjamin.
                                Williams Changes Plaintiff’s Courses
           27.    As part of PLAINTIFF’S 2017 work order she was given the task of developing a
new course titled Wireless and Mobile Device Security and redevelopment of a course titled
Advanced Cybercrime Analysis. As part of, PLAINTIFF was required to turn in weekly status
reports.
           28.    After weeks of sending in the required reports as to Wireless and Mobile Device
Security class, Williams unilaterally and without any advance warning changed the course that she
was to develop from Wireless and Mobile Device Security to Intrusion, Detection and Incident
Handling.
           29.    PLAINTIFF immediately voiced her opposition to this action by Williams, stating
that she was not qualified to develop that course. Williams responded that she had no choice
because her original course was not needed. This statement was completely false as facts would
thereafter reveal.
           30.    PLAINTIFF continued to consistently voice her concerns and objections to the new
course to not only Williams, but also Elliot Lynn and Jack Galvin.

                                                  4
  Case 3:20-cv-00020-GMG Document 1 Filed 11/27/19 Page 5 of 15 PageID #: 5




                               Williams Sets Plaintiff Up for a Fall
        31.      On July 11, 2017, at approximately 2:09 pm, PLAINTIFF received a call from
Williams. At this point, PLAINTIFF was supposed to be reporting to Elliot Lynn, yet Williams
once again felt the need to call her. PLAINTIFF returned his call a few minutes later at which
time he stated, “did you see my email?” After PLAINTIFF asked when he sent the email, he
responded, “five minutes ago.”
        32.      PLAINTIFF had not seen the email, nonetheless, Williams stated that PLAINTIFF
had a report titled “OER Report” due by 5:00 pm that same day.
        33.      PLAINTIFF was not given any advance notice of this report, and she knew nothing
about an OER Report and/or its scope, content and requirements; nonetheless, she had to complete
the report on the development of a course for which she had no skills by 5:00 pm. PLAINTIFF
would learn that this report was now due every Tuesday.
        34.      PLAINTIFF continued unsuccessfully to reach out to other management for
support and information about the report and/or its requirements.
        35.      In the interim, PLAINTIFF had weekly calls with Elliot in which she continued to
tell him that she did not have the skills to develop the course and that she was concerned that she
would be fired if she did not complete it correctly. Elliot responded, “Not to worry. Just do as
you are told and you will be fine. There are only a few of us with our full-time status so just do as
you are told.”
        36.      PLAINTIFF saw the remarks as a thinly veiled threat.       In fact, Kageorgis told
PLAINTIFF that they were out to get her and were setting her up to be fired.
        37.      PLAINTIFF feared losing her job - every call that she had with Harris, Williams
and Lynn, she would constantly say, “Am I being fired?”
                                     Plaintiff’s Report to HR
        38.      In July 2018, PLAINTIFF called and emailed Wendy Anson, the Director of
Human Resources to discuss the situation. In her report to HR, PLAINTIFF stated that she felt
subject to discrimination based upon gender, national origin and color.
        39.      PLAINTIFF discussed with Anson how she was treated, and the fact that she never
was treated that way under Kageorgis. PLAINTIFF also discussed the fact that she felt that they
were setting me up and reiterated it as often as she could. She explained that she never had this



                                                 5
 Case 3:20-cv-00020-GMG Document 1 Filed 11/27/19 Page 6 of 15 PageID #: 6




problem under the female Program Directors but now she had problems of unequal treatment under
four male authority figures, three of which are African American directors.
       40.     Out of utmost prudence and caution, PLAINTIFF sent all of the email
communications that she had with Galvin, Williams and Lynn to Anson.
       41.     When Dan Welsch, the Interim Dean, contacted PLAINTIFF to discuss the OER
Report, PLAINTIFF made a similar report of harassment and discrimination to Welsch. She also
forwarded all email communications to Welsch.
       42.     Welsch seemed genuinely concerned about her report. He called 24 hours later on
August 8, 2017 and told PLAINTIFF that he spoke with Kenneth Williams, Elliott Lynn, Jack
Galvin and Kevin Harris. He stated that he was furious that everyone ignored PLAINTIFF’S
concerns verbally and written.
                           Plaintiff’s Reporting is Changed to Harris
       43.     Changes would immediately occur after reporting to Welsch.
       44.     Welsch advised PLAINTIFF that she would no longer report to Elliott Lynn and
Kenneth Williams. He stated that after speaking with them, it appeared her knowledge area was
better aligned with Kevin Harris’ courses.
       45.     Although Kevin Harris never gave PLAINTIFF any problems, this statement that
she would fall within courses under Harris turned out to be false since the courses given to
PLAINTIFF still fell within Williams’ list of courses.
       46.     In a faculty meeting in January 2017, Jack Galvin provided a list of courses
mapping to each program director and listing who one reports to for each course. According to
Welsch, PLAINTIFF was moved from under Ken Williams to Kevin Harris because her skillset
did not fall under his area, yet, in the meeting where they showed the list of courses by program
director, ALL of the courses PLAINTIFF taught fell under Williams.
       47.     Despite Welsch’s apparent concern over PLAINTIFF’S situation, neither Welsh
nor Wendy Anson opened a Title IX investigation based on PLAINTIFF’S allegations.
       48.     The university even holds training that all employees are required to take based on
Title IX and harassment.
       49.     As of August 9, 2017, PLAINTIFF began to report to Kevin Harris. Additionally,
the course that PLAINTIFF was forced to develop was removed immediately. She no longer was
required to develop the course.

                                                6
  Case 3:20-cv-00020-GMG Document 1 Filed 11/27/19 Page 7 of 15 PageID #: 7




                                           The Fix is In
        50.    Around November 13, 2017, PLAINTIFF received an email from Jackie Galvin
stating that he needed to talk to her immediately.
        51.    In almost every call PLAINTIFF received over the course of 2017 from Galvin he
always had someone on the phone to verify what they had spoken about.
        52.    PLAINTIFF arranged a phone call for later that day at which time Jack Galvin
stated the following, “An employee at APUS ran into an employee at RMU at a conference.”
Galvin never told PLAINTIFF who either person was that he was talking about. He never specified
the name of the conference either.
        53.    Galvin added, “This employee informed us that you work full-time at another
University. Is this true?”
        54.    PLAINTIFF responded that it was true and that APUS knew she worked at another
university. As mentioned above, PLAINTIFF had previously been told that she had to leave RMU
if she wanted the Program Director position in 2016.
        55.    At all times relevant and material, Defendant-Employer had known about
PLAINTIFF’S full time work at RMU, and it was never a problem during her employment at
APUS until now with her working under the four men.
        56.    PLAINTIFF has documentation, which she had provided to the University showing
that she was at conferences being paid for by APUS where she made presentations on behalf of
both APUS and RMU. PLAINTIFF has witnesses from RMU that will testify to this fact. She
can produce the publications, conference schedules and reimbursements from APUS.
        57.    PLAINTIFF never thought it was a problem because Dan Benjamin was a partner
in EdVancements, an online education company where PLAINTIFF and Diane Barrett worked for
him. Dr. Karen Powell, the President of APUS consulted with other universities. It was never a
problem and PLAINTIFF’S other employment never got in the way of her APUS work. APUS
knew from when PLAINTIFF started that she was also at RMU.
        58.    On November 30, 2017, PLAINTIFF had a conference call set up to talk with Jack
Galvin and Danny Welsch. They were on speaker phone in her car, and she had a witness that
heard the entire conversation. She was asked to choose between full-time status at APUS and
RMU.
        59.    PLAINTIFF responded that she chose RMU because the salary is higher.

                                                 7
 Case 3:20-cv-00020-GMG Document 1 Filed 11/27/19 Page 8 of 15 PageID #: 8




       60.     With that being said, PLAINTIFF carried APUS health benefits. That was a huge
concern for PLAINTIFF.
       61.     To further distress PLAINTIFF, she was told to send an email to Jackie Galvin
telling him that she was voluntarily stepping down to part-time faculty. That is part-time faculty
with no benefits.
       62.     PLAINTIFF sent the email only because she did not want to lose all of her salary.
       63.     As a result of Defendant-Employer’s actions, PLAINTIFF had a $70,000 salary
plus health benefits at APUS. Thereafter, she made less than $20,000 with no benefits. She is
forced to carry COBRA right now from the University paying over $600.00 per month.
       64.     Incidentally, Novadean Watson, the black female Program Director works full-time
and that does not seem to matter to the University.
       65.     Following her forced demotion to part-time faculty without benefits, PLAINTIFF
started to figure out which conferences were being held at the beginning of November that
someone from both Universities would attend. She would subsequently figure out that the National
Initiative for Cybersecurity Education (NICE) Conference was held on November 7 th and 8th in
Dayton Ohio. She was forced to put two and two together since neither Jackie Galvin nor Danny
Welsch would tell her the source of the information.
       66.     PLAINTIFF would discover that the only person from RMU that would have
attended this conference was Dr. Ping Wang. With that being said, PLAINTIFF asked Dr. Wang
if he met anyone from APUS at the conference.
       67.     Low and behold, PLAINTIFF said that he met Kenneth Williams, and that Ken
even went to dinner with him. To think, there were over 300 people there and Kenneth Williams
found the only RMU person at the conference. Apparently, Williams asked a ton of probing
questions about PLAINTIFF to Dr. Ping Wang and then reported them back to APUS.
       68.     This is the same black male, that had started harassing PLAINTIFF. He also is the
same person that from under and placed under someone else, the same male that had a grudge
against me because he was reprimanded by the Interim Dean.
       69.     PLAINTIFF lost full-time status because Kenneth Williams had a problem with her
from the beginning, and ultimately arranged and carried out his plan to set her up and demote her.
This was consistent to what PLAINTIFF had heard from the beginning of his employment from
Irena Kageorgis.

                                                8
  Case 3:20-cv-00020-GMG Document 1 Filed 11/27/19 Page 9 of 15 PageID #: 9




                               Plaintiff’s Original Course Returned
        70.     In January of 2018, PLAINTIFF was asked by Kevin Harris to develop ISSC415.
This was the course that Kenneth Williams originally told her was not needed, and then they were
forcing her to try to develop the course (ISSC642).
        71.     The course that she was given to start the harassment was not needed after all
indicating that it was all part of a big facade.
        72.     The course she developed (ISSC415) which launched in July 2018.
                    Plaintiff’s Remaining Courses Systematically Removed
        73.     In May of 2018, PLAINTIFF’S courses started to be reassigned.
        74.     PLAINTIFF reached out to her Program Director, Kevin Harris, and she told him
that she was concerned.
        75.     In an email to Harris, she explained her concerns and indicated that after being
forced to step down and lose more than half of her salary, she was having courses that she had
been teaching for over nine (9) years removed from her.
        76.     Since losing her full-time status, PLAINTIFF’S courses have been systematically
removed to the point where she barely has been given courses.       She realizes that she is being
constructively discharged and/or retaliated against.
        77.     While it is true that courses go to full-time faculty first, PLAINTIFF’S full-time
position has yet to be filled so it is not as if the Defendant-Employer reassigned the courses to
another full-time faculty. Rather, PLAINTIFF was the only full-time faculty teaching those
courses.
        78.     Since she started in 2009, PLAINTIFF consistently had courses. As part time, she
always taught approximately 225 students per year. Faculty at APUS get paid by student.
        79.     Prior to becoming full-time, PLAINTIFF always was scheduled at capacity. Even
her part-time teaching load has now been affected.
        80.     Once PLAINTIFF went full-time, she taught approximately 475 students per year.
She is now forced back to part-time status, and she has taught approximately 60 students as of June
2018.
        81.     Defendant-Employer’s demotion to part time followed by the systematic removal
of her courses has amounted to a constructive discharge of PLAINTIFF.



                                                   9
Case 3:20-cv-00020-GMG Document 1 Filed 11/27/19 Page 10 of 15 PageID #: 10




      Baseless Ethics Complaint Filed by Defendant to Interfere with Plaintiff at RMU
           82.   On or about October 2019, a complaint/report was filed against Plaintiff at Robert
Morris University where Plaintiff still maintains full time employment.
           83.   The report provided a link to Plaintiff’s online profile with Defendant and
threatened Robert Morris that they would turn the university in to accrediting boards for letting
Plaintiff teach for both Defendant and Robert Morris University.
           84.   There was additional threatening language in the report.
           85.   The timing and circumstances of the filing of the report reveal that the report was
filed by and/or at the direction of management of Defendant.
           86.   The report, which was just the most recent event in a history of events creating a
hostile work environment for Plaintiff as delineated in the paragraphs above, is nothing more than
a brazen and intentional attempt to interfere with Plaintiff’s employment with Robert Morris
University.
                                           Severe Distress
           87.   Due to the retaliatory actions of said individuals above, PLAINTIFF has suffered
severe emotional distress from her demotion from full-time and the systematic removal of her
remaining courses.
 COUNT I – GENDER, RACE/COLOR AND NATIONAL ORIGIN DISCRIMINATION
  IN VIOLATION OF TITLE VII OF CIVIL RIGHTS ACT OF 1964, 42 U.S.C. §2000e

       88.       Plaintiff incorporates paragraphs 1 through 88 as if fully set forth herein.
       89.       PLAINTIFF, who is a white, Lebanese/Syrian female, is a member of protected
classes.
       90.       Defendant-Employers discriminated against PLAINTIFF in the terms, conditions
and privileges of her employment because of her gender, national origin, race and color, in
violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e.
       91.       Defendant-Employer’s during a continuous period of multiple years engaged in
conduct toward Plaintiff which created a hostile work environment. The harassing conduct was
severe and/or pervasive and interfered with her resulted in a violation of her federal rights under
Title VII.
       92.       PLAINTIFF was subject to adverse employment action, including a forced
demotion, whereby she was demoted to part-time faculty, and the systematic removal of her

                                                  10
Case 3:20-cv-00020-GMG Document 1 Filed 11/27/19 Page 11 of 15 PageID #: 11




remaining courses.
       93.     Defendant-Employer’s violation of the Civil Rights Act was undertaken with
malice or reckless indifference to her federally protected right to not be discriminated against
because of her gender, national origin, race and/or color.
       94.     As a direct and proximate result of Defendant-Employer’s unlawful and
discriminatory treatment of PLAINTIFF, she has suffered pecuniary losses including in the form
of lost pay, wages and benefits, overtime, holiday pay, clothing allowance, vacation, sick and
personal days, medical benefits, dental and vision benefits.
       95.     As a direct and proximate result of Defendant-Employer’s unlawful and
discriminatory treatment of PLAINTIFF, she has suffered extreme emotional distress, depression,
stress, anxiety, emotional pain, suffering, inconvenience, mental anguish, embarrassment,
humiliation, loss of enjoyment of life, and other non-pecuniary losses.


 COUNT II – RETALIATION IN VIOLATION OF TITLE VII OF CIVIL RIGHTS ACT
                       OF 1964, 42 U.S.C. §2000e-3(a)
        96.    Paragraphs 1 through 96 are incorporated herein as if fully set forth.
        97.    It is an unlawful employment practice for an employer to discriminate against any
employees because they have opposed any practice that’s an unlawful employment practice under
Title VII, 42 U.S.C. §2000e-3(a).
        98.    Defendant-Employer retaliated and/or discriminated against PLAINTIFF in the
terms, conditions and privileges of her employment because of her opposition to discrimination by
Ken Williams, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e-3(a).
        99.    Defendant-Employer’s violation of Title VII was undertaken with malice or
reckless indifference to her federally protected right to not be retaliated against due to her
opposition to discrimination and retaliation.
        100.   As a direct and proximate result of Defendant-Employer’s unlawful and
discriminatory treatment of PLAINTIFF, which includes her constructive discharge by her forced
demotion and removal of courses, PLAINTIFF has suffered or believes she will suffer pecuniary
losses including in the form of lost pay, wages and benefits, overtime, holiday pay, clothing
allowance, vacation, sick and personal days, medical benefits, dental and vision benefits.



                                                11
Case 3:20-cv-00020-GMG Document 1 Filed 11/27/19 Page 12 of 15 PageID #: 12




          101.   As a direct and proximate result of Defendant-Employer’s unlawful and
discriminatory treatment of PLAINTIFF, PLAINTIFF has suffered emotional pain, suffering,
inconvenience, mental anguish, embarrassment, loss of enjoyment of life, and other non-pecuniary
losses.
          102.   As a direct and proximate result of Defendant-Employer’s unlawful and
discriminatory treatment of PLAINTIFF, PLAINTIFF had suffered severe emotional distress and
an inability to sleep at nights, which PLAINTIFF was forced to get prescriptions to control.


     COUNT III – VIOLATIONS OF PENNSYLVANIA HUMAN RELATIONS ACT
                              43 P.S. §951-963
          103.   Paragraphs 1 through 103 are incorporated herein as if fully set forth herein.
          104.   PLAINTIFF, as an individual who is white, Syrian/Lebanese female at the time of
the incidents in question, is a member of protected classes.
          105.   Defendant-Employer discriminated against PLAINTIFF in the terms, conditions
and privileges of her employment because of her race, color, gender, and national origin/ethnicity
in violation of the Pennsylvania Human Relations Act (“PHRA”).
          106.   PLAINTIFF was subject to adverse employment action, including an unwarranted
demotion.
          107.   Additionally, PLAINTIFF was engaged in a protected activity when she
complained to management and/or Human Resources about discrimination.
          108.   Defendant-Employer discriminated against PLAINTIFF in the terms, conditions
and privileges of her employment in retaliation for her engaging in said protected activity, in
violation of the Pennsylvania Human Relations Act (“PHRA”).
          109.   Defendant-Employer’s during a continuous period of multiple years engaged in
conduct toward Plaintiff which created a hostile work environment. The harassing conduct was
severe and/or pervasive and interfered with her resulted in a violation of her state rights under the
PHRA.
          110.   Defendant-Employer’s violation of PHRA was undertaken with malice or reckless
indifference to her state protected right to not be discriminated against because of her protected
status.




                                                  12
Case 3:20-cv-00020-GMG Document 1 Filed 11/27/19 Page 13 of 15 PageID #: 13




        111.   As a direct and proximate result of Defendant-Employer’s unlawful and
discriminatory treatment of PLAINTIFF, PLAINTIFF has suffered or believes she will suffer
pecuniary losses including in the form of lost pay, wages and benefits, overtime, holiday pay,
clothing allowance, vacation, sick and personal days, medical benefits, dental and vision benefits.
        112.   As a direct and proximate result of Defendant-Employer’s unlawful and
discriminatory treatment, she has suffered extreme emotional distress, depression, stress, anxiety,
emotional pain, suffering, inconvenience, mental anguish, embarrassment, humiliation, loss of
enjoyment of life, and other non-pecuniary losses.


        COUNT IV – VIOLATIONS OF WEST VIRGINIA HUMAN RIGHTS ACT

        113.   Paragraphs 1 through 113 are incorporated herein as if fully set forth herein.
       114.    PLAINTIFF, as an individual who is a white, Syrian/Lebanese female at the time
of the incidents in question, is a member of protected classes.
       115.    Defendant-Employer discriminated against PLAINTIFF in the terms, conditions
and privileges of her employment because of her race, color, gender, and national origin/ethnicity
in violation of the West Virginia Human Rights Act (“WVHRA”).
       116.    Defendant-Employer’s during a continuous period of multiple years engaged in
conduct toward Plaintiff which created a hostile work environment. The harassing conduct was
severe and/or pervasive and interfered with her resulted in a violation of her state rights under the
WVHRA.
       117.    PLAINTIFF was subject to adverse employment action, including an unwarranted
demotion.
        118.   Additionally, PLAINTIFF was engaged in a protected activity when she
complained to management and/or Human Resources about discrimination.
        119.   Defendant-Employer discriminated against PLAINTIFF in the terms, conditions
and privileges of her employment in retaliation for her engaging in said protected activity, in
violation of the West Virginia Human Rights Act (“WVHRA”).
        120.   Defendant-Employer’s violation of WVHRA was undertaken with malice or
reckless indifference to her state protected right to not be discriminated against because of her
protected status.


                                                 13
Case 3:20-cv-00020-GMG Document 1 Filed 11/27/19 Page 14 of 15 PageID #: 14




       121.    As a direct and proximate result of Defendant-Employer’s unlawful and
discriminatory treatment of PLAINTIFF, PLAINTIFF has suffered or believes she will suffer
pecuniary losses including in the form of lost pay, wages and benefits, overtime, holiday pay,
clothing allowance, vacation, sick and personal days, medical benefits, dental and vision benefits.
       122.    As a direct and proximate result of Defendant-Employer’s unlawful and
discriminatory treatment, she has suffered extreme emotional distress, depression, stress, anxiety,
emotional pain, suffering, inconvenience, mental anguish, embarrassment, humiliation, loss of
enjoyment of life, and other non-pecuniary losses.


       WHEREFORE, PLAINTIFF respectfully demands as follows:
               a.     That the Court find that Defendant-Employer’s actions are unlawful and in
                      violation of Title VII of the Civil Rights Act;
               b.     That Defendant-Employer be ordered to reinstate PLAINTIFF to full-time
                      faculty status effective from the date she was demoted with all benefits
                      incident thereto, including but not limited to wages, benefits, training and
                      seniority;
               c.     That Defendant-Employer be required to compensate PLAINTIFF for the
                      full value of wages and benefits she would have received had it not been for
                      Defendant-Employer’s unlawful actions towards PLAINTIFF,
               d.     That Defendant-Employer provide PLAINTIFF reimbursement for lost
                      pension, social security, experience, training opportunities and other
                      benefits;
               e.     That Defendant-Employer provide any front-pay to the extent that
                      reinstatement at full time is not possible;
               f.     That Defendant-Employer should pay PLAINTIFF compensation for all her
                      pain and suffering, including the extreme emotional distress, depression,
                      stress, anxiety, emotional pain, suffering, inconvenience, mental anguish,
                      embarrassment, humiliation, loss of enjoyment of life, and other non-
                      pecuniary losses that resulted from its improper discriminatory actions and
                      /or retaliatory treatment of PLAINTIFF;



                                                14
Case 3:20-cv-00020-GMG Document 1 Filed 11/27/19 Page 15 of 15 PageID #: 15




           g.    That PLAINTIFF be awarded exemplary and/or punitive damages due to
                 Defendant-Employer’s clear discriminatory conduct;
           h.    That PLAINTIFF be awarded against Defendant-Employer the costs and
                 expenses of this COURT action and any further action, including all
                 reasonable attorneys fee as provided by statutes;
           i.    That a final judgment in favor of PLAINTIFF and against Defendant-
                 Employer be entered for liquidated damages in an amount that includes the
                 amount of wages due and owing and all other damages as set forth above;
           j.    That Defendant-Employer be enjoined from discriminating against
                 PLAINTIFF in any manner that violates her civil rights;
           k.    That PLAINTIFF is granted such further legal and equitable relief as the
                 COURT may deem just and proper.


                          JURY TRIAL IS DEMANDED


                                       Respectfully submitted,

                                       /s/Dennis M. Moskal
                                       Dennis M. Moskal, Esq./   jmj




                                       PA I.D. # 80106

                                       Law Offices of Dennis M. Moskal, LLC
                                       500 Grant Street, Suite 2900
                                       Pittsburgh, PA 15219
                                       (412) 992.0948, Mobile
                                       (412) 927.1147, Facsimile
                                       dennis@harassment-doctor.com




                                          15
